DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Scholz et al. (US 5,687,848 A, hereinafter Scholz) in view of Boudouris et al. (US 7,338,573 B2, hereinafter Boudouris).
Regarding claim 27, Scholz teaches a resealable container (10), comprising: 
a container (10) including a first panel (16) and a second panel (18) that define an opening therebetween, wherein: 
(1) the first panel includes a surface having a first magnet (12) with a first magnetic orientation supported thereon; 
(2) the second panel includes a surface having a second magnet (14) with a second magnetic orientation supported thereon;
(3) the first and second magnetic orientations are different from one another (column 6 line 65-column 7 line 64); 
(4) the first and second magnets are aligned with one another to form a releasable magnetic seal therebetween (column 8 lines 16-22 and FIG. 1, 4);
(5) each of the first and second magnets is formed from a mixture of a thermoplastic polymer and magnetizable particles (column 7 lines 40-49); and
(6) the first and second magnets are heat-sealed to the respective surfaces of the first and second panels (column 8 lines 26-35). 
Scholz fails to specifically teach a thickness of each of the first and second magnets being about 10 mils to about 40 mils. Boudouris teaches analogous magnets comprising a mixture of a thermoplastic polymer and magnetizable particles (column 2 lines 30-35, column 4 line 49-column 6 line 21). Boudouris teaches that the magnetic strength of the magnets is a function of the amount of magnetic material or powder in the mix, the surface area, the thickness and the method of magnetization (column 5 lines 21-24) and further discloses a magnet thickness of about 2 mils to about 30 mils (column 10 line 63-column 11 line 3). 
Accordingly, as the general conditions of the claim are disclosed in the prior art (i.e., a thickness of about 2 mils to about 30 mils) and as the thickness of the magnet is a variable which achieves a recognized result (i.e., contributes to determining/adjusting magnetic strength), one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the magnets Scholz to comprise the thickness as claimed, as suggested Boudouris, as it has been held that discovering an optimum or workable range or discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05).
Response to Arguments
Applicant’s arguments filed June 17, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument that none of the art of record is believed to show or suggest the claimed structure, is not persuasive. 
Applicant merely argues that the prior art of record fails to show or suggest the claimed structure without any explanation of how and/or why the prior art of record fails to show or suggest the claimed structure. Accordingly, Applicant’s argument is not persuasive because no supposed and/or specific errors have been pointed out and explained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/           Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734